Beannon, Judge,

(concurring-) :

I would enter final judgment in this Court for defendant, and not grant a new trial, as I stood in Weeks v. C. & O. R. Co., this term., Maupin v. Insurance Co., 53 W. Va. 555; Ketterman v. Railroad Co., 48 Id. 606; Cobb v. Glenn, 57 Id. 49; Anderson v. Tug River, 39 Id. 301. If the court had directed a verdict for defendant as asked, and we hold it should have done so, there would have been judgment below for defendant, and this Court should do what that court should have done. Remember that it is not simply the case of a motion below to set aside the verdict and grant a new trial, but the case of a motion or instruction to find a verdict for defendant, which is the same as a demurrer to evidence. There is always a judgment for the demurrant in the court of appeals when the demurrer is sustained.